A single justice of this court denied a petition of the plaintiff (Slotnick) and Slotnick appealed. In his petition Slotnick sought relief under Mass. R. Civ. P. 60 (b), 365 Mass. 828 (1974), and G. L. c. 211, § 3, from dismissal of a prior action brought by Slotnick against the three defendants. That action was commenced in the Superior Court in August, 1972, and the defendants’ demurrers were sustained later that year. Slotnick appealed. Judgment of dismissal was entered on December 5, 1978, under Mass. R. Civ. P. 41 (b) (1), 365 Mass. 803 (1974), for lack of prosecution of the appeal. Slotnick commenced the instant action in the county court on June 23,1981, seeking reinstatement of the action which had been dismissed. As grounds for his petition Slotnick recites various allegations against the attorneys and against a Superior Court judge, in conclusory words without any specific and relevant factual allegations. After a hearing, the single justice denied the petition. There was no error. On the sparse record before us, there is neither allegation nor proof that warrants relief under either rule 60 (b) or G. L. c. 211, § 3. The order of the single justice denying the petition is affirmed.
So ordered.